Hancock, Jr., J. (dissenting). •
I must dissent. The statutory liability imposed on the school bus driver by subdivision (b) of section 1174 of the Vehicle and Traffic Law ("Overtaking and passing school bus”) in my opinion is limited to injuries-sustained by pupils from motor vehicles traveling on the highway on which the bus is stopped. (See Pratt v Robinson, 39 NY2d 554, 561; Van Gaasbeck v Webatuck Cent. School Dist. No. 1, 21 NY2d 239.)
The liability for a violation of subdivision (b) of section 1174 is absolute (Van Gaasbeck v Webatuck Cent. School Dist. No. 1, supra, pp 244-245). It did not exist at common law. Where "a statute creates a liability where otherwise none would exist, or increases a common-law liability, it will be strictly construed.” (Sutherland, Statutory Constr., § 371, quoted in Leppard v O’Brien, 225 App Div 162, 164, affd 252 NY 563; see Berger v City of New York, 260 App Div 402, 404, affd 285 NY 723; Miller v Town of Irondequoit, 243 App Div 240, 242, affd 268 NY 578; cf. Lopes v Rostad, 45 NY2d 617.) The majority do not follow this established rule.
To hold, as the majority must, that the Legislature intended that there should be absolute liability under subdivision (b) of section 1174 of the Vehicle and Traffic Law in the factual situation presented here is not consistent with the design or purpose of the statute. Section 1174, as its title suggests, was enacted to protect pupils alighting from a school bus from the hazard of traffic "overtaking and passing the school bus”. The protection is achieved through the combined effect of subdivisions (a) and (b) operating simultaneously on the traffic and on the school bus driver to the end that pupils can cross safely while traffic in each direction is halted.1 Under section 1174 *293the bus (marked and equipped in the manner prescribed by subdivision 20 of section 375 of the Vehicle and Traffic Law), when stopped in the highway with its lights flashing, performs the function of a red traffic signal light. Traffic, "upon meeting or overtaking from either direction any school bus” is commanded by subdivision (a) of section 1174 to stop so long as the bus is stationary and the red lights are flashing. The bus driver, under subdivision (b) of section 1174, is directed to instruct the pupils to cross in front of the bus while the traffic is stopped and it is safe for them to do so. It is reasonable that a bus driver who directs pupils to cross but neglects to turn on the flashing signal or otherwise violates subdivision (b) of section 1174 should be absolutely liable for injuries resulting from overtaking or meeting traffic coming from behind or in front of the bus; for by failing to actuate the flashing lights or by driving away before seeing the pupils safely across the highway the driver has deprived the pupils of the protection the statute is designed to give them and has thereby placed them in a position of greater danger. The same rationale for imposing absolute liability is not present when injuries result from traffic moving at right angles to the bus; for then the driver has no control of the traffic and his violation of the statute has not increased the risk by removing a protection that the pupils otherwise would have enjoyed.
The majority agree that "the highway” that the bus driver must instruct the pupils to cross under subdivision (b) of section 1174 is that highway upon which the bus has stopped and on which there is meeting and overtaking traffic (Vehicle and Traffic Law, § 1174, subd [a])—in this case, Wilson Road. Indeed, the Court of Appeals in Pratt v Robinson (39 NY2d 554, supra) has emphasized that the bus driver’s duty is "to *294see children safely across the street at which the bus is stopped”. (Pratt v Robinson, supra, p 561; emphasis in original.) To the obvious argument that liability under the statute should, therefore, be limited to cases where the pupil is crossing "the street at which the bus is stopped” the majority answer that the plaintiff, because she was crossing Route 31 diagonally to the northeast, can be said to have also been crossing Wilson Road, provided one assumes that the curb _ lines of Wilson Road are extended into and across Route 31. Regardless of whether the place of injury can technically be considered to be in Wilson Road as well as in Route 31, such construction ignores the basic point that it is the danger from overtaking and meeting traffic and not crossing traffic that the statute is designed to guard against.
The majority holding thus construes subdivision (b) of section 1174 of the Vehicle and Traffic Law alone and without regard to the concomitant applicability of subdivision (a) of section 1174 as imposing absolute liability on the bus driver. Such interpretation, in my view, is contrary to the accepted canon of statutory construction that all parts of a statute must be read together and harmonized to determine its fair meaning. (See McKinney’s Cons Laws of NY, Book 1, Statutes, § 97.) It is also an extension of the liability created by section 1174 to a situation that falls without the intended scope of the statute, i.e., where the stopped and lighted bus can have no effect on traffic and where neither the bus driver nor the pupils have the protection of subdivision (a) of section 1174. This, in my opinion, is a most liberal reading of section 1174 and not the strict construction required by the established rule. (See Berger v City of New York, 260 App Div 402, supra; Miller v Town of Irondequoit, 243 App Div 240, supra; Leppard v O’Brien, 225 App Div 162, supra.)
Assuming for the sake of argument that the Legislature intended that section 1174 of the Vehicle and Traffic Law be applied, in a proper case, to traffic on crossing streets, it was error, in my opinion, to apply the section here, since a violation could not have been a proximate cause of the accident. (See Ventricelli v Kinney System Rent A Car, 45 NY2d 950; Torres v City of New York, 44 NY2d 976; Mace v Ryder Truck Rental, 43 NY2d 814; Sheehan v City of New York, 40 NY2d 496.) The dangerous conditions which caused plaintiff’s injuries and with which she was confronted when she alighted from the school bus were those resulting from the traffic
*295proceeding east and west on Route 31. Nothing that the bus driver did or did not do in fulfilling his responsibilities to plaintiff under subdivision (b) of section 1174 of the Vehicle and Traffic Law in discharging her at Wilson Road could have increased that danger.2 Whether, as the majority contend, plaintiff, because of the bus driver’s failure to see her safely across Wilson Road was forced to cross two highways without the protection of the stopped bus instead of one,3 is, to me, of no moment because plaintiff would in any event have been confronted with the dangerous crossing of Route 31 that led to her injury. I find no evidence in the record to support the argument that crossing Route 31 from the southeast corner instead of from the southwest corner could have lessened that risk. Thus, it cannot be said that "the negligence complained of must have caused the occurrence of the accident from which the injuries flow” (Rivera v City of New York, 11 NY2d 856, 857). To constitute proximate cause it must appear that the plaintiff’s injury was "the natural consequence of the alleged negligent act” (O’Neill v City of Port Jervis, 253 NY 423, 433; see Sheehan v City of New York, supra, p 503) and also that the consequences of that act were reasonably foreseeable (see Kulaga v State of New York, 37 AD2d 58, 64-65 [concurring opn, Witmer, J.], affd 31 NY2d 756).
For the same reasons I must conclude that any claimed *296failure to live up to a common-law duty to discharge the pupils safely on the west side of Wilson Road could not have been the proximate cause of the accident. The question of proximate cause should have been decided as a matter of law and the complaint dismissed (Rivera v City of New York, supra).
Cardamone, J. P. and Callahan, J., concur with Simons, J.; Hancock, Jr., and Wither, JJ., dissent and vote to reverse > the judgment and dismiss complaint in an opinion by Hancock, Jr., J.
Judgment and order, in Appeal No. 1, reversed on the facts and a new trial granted, with costs to appellants to abide the event, unless the plaintiffs shall, within 20 days, stipulate to reduce the verdict in the infant’s cause of action to the sum of $750,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as modified, is, together with the order, affirmed, without costs of this appeal to any party.
Judgment, in Appeal No. 2, unanimously affirmed, without costs.

. That the protection afforded by the statute was intended to be supplied by the combined operation of subdivision (a) of section 1174 on the drivers of vehicles on the highway and subdivision (b) of section 1174 on the bus driver is borne out by the description of the statute (7 Legis Doc, 1954, No. 36, p 98): "Subsection (a) of [section 1174] prohibits the driver of any vehicle from passing a school bus in either direction when such bus has stopped to take on or discharge any school child or children outside of a business or residence district. The driver under such circumstances is required to stop and to remain standing until the school bus begins to move or the bus driver indicates that he shall proceed. Subsection (b) places upon the school bus driver the duty of instructing the children that, when it is necessary for them to *293proceed across a street, they shall do so in front of, rather than behind the bus. This requirement enables the driver to better protect the children while they cross the highway. An additional safeguard is provided by requiring the driver to keep the red signal lights flashing thus indicating to drivers of other vehicles on the highway that they must remain motionless. School busses, to avail their charges of the protection afforded by the statute, must be marked and equipped as required in subsection (a) of [section 375, subd 20]” and further: "When busses which have complied with the statutory requirements are stopped so that children may get on and off, vehicles are required to remain stationary so as not to endanger any child or children who may enter upon the roadway. Should any of the children have to cross to the opposite side of the roadway, the driver is required to instruct them to do so in front of the bus. From the vantage point of his seat, he can watch over their crossing and at the same time, with the aid of rear view mirrors, watch the roadway in both directions for any vehicle which might, in violation of the statute, approach and endanger the children.”


. See Prosser, Law of Torts (4th ed, § 44, p 275) stating: "Even though the intervening cause may be regarded as foreseeable, the defendant is not liable unless his conduct has created or increased an unreasonable risk of harm through its intervention. A wind might be expected to blow at any time, and it might damage the plaintiff in a hundred different ways, but the defendant is not responsible for it unless he has set a fire or done some other act which increases the foreseeable danger that the wind will do harm. There may be an appreciable danger that the plaintiff will be struck by lightning, or by an automobile in the street, or a mail sack thrown from a train, or that a kerosene lamp will explode in his face, but there is no liability unless what the defendant has done has increased the risk.” (Emphasis added.)


. The argument that plaintiff was made to cross two streets is, of course, based on the assumption that in crossing Route 31 she was veering somewhat to the east and was therefore "crossing” the hypothetical extension of Wilson Road. That plaintiff chose to traverse Route 31 in a northeasterly direction was something over which the bus driver had no control. It cannot be said that the necessity of doing so (and thus of "crossing” two highways) was the result of the driver’s failure to follow subdivision (b) of section 1174. In any event, from the standpoint of the number of crossings entailed, arguably the "best” route available to plaintiff was straight across Route 31 from the southwest (not southeast) corner of the intersection and then east along Route 31 to her home. This would have required only one highway crossing—not two. It appears that Wilson Road ends at Route 31 and that Sandpit Road is a narrow "third-rate” road which enters Route 31 from the north approximately across from Wilson Road.